El Jitez Asociado Se. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por José Guzmán y Aureliano Ortiz contra sentencia de la Corte de Distrito de Guayama que les condenó en juicio por jurados, como culpables dél delito de asesinato en se-gundo grado, en primero de abril ultimo,' á la pena de re-*392elusion perpetua on el Presidio Departamental de esta is-la, y á la de quince años de presidid con trabajos forzados respectivamente.
La acusación fué formulada en los siguientes térmi-nos :
“Fu nombre y pur hi autoridad del Pueblo de 1 ueito Rico. bas-tadas Unidos de América. R1 Presidente de los Estados Unidos — SS — En la Corte de Distrito del Distrito Judicial de Guayaina,,á siete, de febrero de 1005. — El Pueblo de Puerto Rico contra José Guzmán, Aureliano Ortiz, Monserrate Cintrón. — El Fiscal formula acusación contra José Guzmáu, Aureliano Ortiz, conocido por Toto, y Monserrate 'Cintrón, 'conocido por Moncho, por el delito de ase-sinato en primer grado, comprendido en el artículo 201 del Código Penal vigente, cometido como sigue: — En Salinas, barrio de Lapas, de este Distrito Judicial, el día 25 de diciembre de 1904, los acu-sados José Guzmán, Aureliano Ortiz y Monserrate Cintrón, con ma-licia, premeditación y deliberadamente, sorprendieron y atacaron á Juan Amorós, le robaron el dinero que llevaba, que no ha podido determinarse, le fracturaron los huesos temporal, parietal y occipital, de cuyas heridas y fracturas falleció el día siguiente. Este hecho, es contrario á la ley para tal caso prevista, y á la paz y dig-nidad 'del Pueblo de Puerto Rico. — Ramón Nadal, Fiscal del Distrito. —La acusación que antecede está basada en el testimonio de testi-gos examinados bajo juramento ante mí, creyendo solemnemente que existe justa causa para presentarla' al Tribunal. — Ramón Nadal, Fiscal del Distrito. — Jurada ante mí y firmada hoy día 8 de marzo de 1905. — Francisco Morales, Secretario del Tribunal 'de Distrito de G-uayama. ’ ’ •
Los reos negaron dicha acusación, y después de haber sido excluido del juicio Monserrate Cintrón, de confor-midad con el artículo 239 del Código de Enjuiciamiento Criminal, se practicaron las pruebas, se oyeron las alega-ciones do las partes y la corte dió sus instrucciones al ju-rado sobre las cuestiones de derecho aplicables al caso, ha-biendo el jurado pronunciado su veredicto declarando culpables de asesinato en segundo grado á Guzmán y á Ortiz, los cuales fueron .condenados á las penas ya expre-sadas;
*393Durante la celebración del juicio, las defensas de los acusados Gruzman y Ortiz tomaron varias excepciones que fueron consignadas en el correspondiente pliego, aprobado por el juez, cuyo pliego dice así:
“Corte de Distrito .de Guayama. — El Pueblo de Puerto Rico, versus José Gtizmán, Aureliano Ortiz, Monserrate Cintrón. — Asesinato en primer gra'do. — Be it known. — Que en las sesiones de la Corte de Guayama, llevadas á cabo los días 28 de marzo y 29, de 1905, en el juicio seguido contra los acusados arriba dichos, las defen-sas 'de los acusados tomaron las siguientes excepciones. — la. El Ministerio Fiscal le pregunta al testigo Genaro Dones si no recor-daba haber encontrado con Maricolla (la querida del interfecto Amo-rós) un paquetito con dinero. La defensa de Jose Guzman se. opu-so á esta pregunta. La Corte la declaró pertinente. La defensa tomó excepción 'de la .decisión de la Corte. — 2a. La defensa de Guz-mán le preguntó al testigo Genaro Dones si era ó no cierto que cuan-do él declaró ante el Fiscal la primera vez, no le hizo las manifesta-ciones de su encuentro con Juan Amorós (el interfecto) de las pa-labras que pronunciaron y las demás manifestaciones que acababa de hacer el Sr. Fiscal. El Fiscal se opuso á la pregunta. La Cor-te sostuvo la oposición del Ministerio Fiscal. La defensa tomó ex-cepción. — 3a. .La defensa de José Guzmán le preguntó al testigo Genaro Dones, cuándo fué -que él declaró ante el Fiscal relatando los hechos tal como los estaba relatando en aquel momento en la sala. El Fiscal se opuso á la pregunta. La Corte sostuvo la oposición. La defensa tomó excepción de la decisión de la Corte. — 4a. La de-fensa de Guzmán le preguntó al testigo Dones qué fué eso que dijo Amorós (el interfecto) dos á caballo, peso, peso, y cuándo fué que lo dijo, si fué cuando venía Maricolla. El Fiscal se opuso á. la pre-gunta. La Corte sostiene la oposición por haber sido contestada ya por el testigo. La defensa tomó excepción de la decisión de la Oorte. — 5a. Moción. El Ministerio Fiscal, fundándose en eL artícu-lo 239 del Código de Enjuiciamiento .Criminal, solicita de la Corte la exclusión del procesado Monserrate Cintrón, para convertirle en testigo del Pueblo de Puerto Rico. El abogado defensor de José Guzmán solicita de la Corte se le permita hacer sus alegaciones de derecho acerca 'de la solicitud que hace á la Oorte el Ministerio Fiscal. La Corte niega la petición de la defensa, ordenando á la vez la. exclusión en este proceso del acusado Monserrate Cintrón para que sirva como testigo. En virtud de la negativa de la Cor-*394te, Ui defensa .tomó excepción. — fia. El Ministerio Fiscal le hizo al testigo Antonio Santiago, la siguiente- preguntaEl día ese que tuvo noticia de que estropearon á Juan Amorós, recuerda usted haber visto -ese día á José Guzmán y 4 Aureliano Ortiz. La defensa de Guzmán. se opuso á la- pregunta. La Corte la declaró pertinente. El Letrado tomó excepción. — 7a. Le pregunta la defensa de Aureliano Ortiz al testigo Desiderio Aponte, que si erando la mujer le trajo el recado que le mandaba la querida de Juan Amorós, ¡de que habían golpeado á Juan Amorós, si todos los que había en su casa oyeron lo que ella dijo. El Fiscal se opuso á la pregunta. La Corte sostiene la oposición que el testigo puede declarar respecto á la, situación de todas las personas cuando habla-ba ella, pero la pregunta en la forma redactada requiere una apre-ciación del testigo. La 'defensa tomó excepción de,la decisión de la Corte. — 8a. Le ¡pregunta la. defensa de Aureliano Ortiz al mis-mo testigo acerca dé la mujer que trajo la noticia de la. desgracia de Juan Amorós. La pregunta es: ¿qué fué lo que dijo la mujer? El Fiscal se opuso á la pregunta. La Corte sostuvo la oposición en la forma redactada, que podía declarar que avisó de tal y tal hecho, pero las palabras de ella no son necesarias. La defensa tomó ex-cepción. — !)a. Le pregunta la defensa de José Guzmán al testigo Luis Ortiz, si cuando él estaba en la cárcel, le fueron á tomar decla-ración cu este asunto ó si él manido á llamar al Sc. Fiscal. La Corte declaró impertinente la pregunta. La 'defensa tomó excepción ‘de la 'decisión de la Gorfe. — 10a. Le pregunta el Ministerio Fiscal á la testigo Bautista Ortiz, si recordaba haber estado la noche del suceso en la casa de Juan Amorós, á lo que contestó la testigo que ha-bían estado ella y su hermana. Le pregunta el Fiscal que de qué se había enterado allí. La defensa de Aureliano Ortiz, se opuso á esta pregunta. La Corte la declaró pertinente. La defensa tomó excepción. — lia. El testigo Monserrate Ointrón, manifiesta á la Cor-te que 'Como entre' ocho ó siete, se encontraron él y los acusados con Juan Amorós (el interfecto) y que Amorós le dijo á Pepe Guz-mán que cuándo le pagaba la cuenteeita, y que entonces, Pope (el acusado Guzmán) le 'dijo, la defensa de Guzmán se opuso á que manifestara el testigo lo que dijo Pepe Guzmán. La Corte admitió la declaración. La defensa tomó excepción. — 12a. La defensa de José. Guzmán, le pregunta al testigo Monserrate Cintrón (que fué el acusado . excluido por la Corte) qué efecto le habían producido la acusación cuando el Señor Fiscal le había dado lectura. La Corta declaró impertinente la pregunta. La defensa tomó excep-*395ción ile la decisión de. la Corte. — Y para entregar á La Corte ¡para su aprobación, firmamos la presente en Guayama e.l día 19 de abril de 1905. — Atentamente, G. Domínguez y .Rubio. Abogados de José Guzmán y Aureliano Ortiz. — Yo. Charles E. Foote, Juez de la Cor-te de Distrito de Guayama, Certifico-. que las preguntas, resoluciones y excepciones tomadas, que se consignan en el presente pliego de excepciones, fueron las que en realidad se hicieron, resolvieron y excepcionaron, y en su virtud apruebo este pliego de excepciones.— Charles E. Foote.”
Los apelantes no lian comparecido ante esta Corte Su-prema á sostener esas excepciones, y es ele notar que al, interponer el recurso, lo hicieron por el solo fundamento de considerar exageradas las penas que les fueron im-puestas.
Examinadas esas excepciones, encontramos no aparece que afecten en modo alguno á derechos sustanciales de los acusados, y por tanto no debemos parar mientes en ellas, ajustándonos al precepto del artículo 862 del Código de Enjuiciamiento Criminal.
Además, las penas que los apelantes estiman excesivas han sido impuestas por el juez en uso de su facultad dis-crecional dentro del límite establecido por la ley, y no se ha demostrado que haya abusado de dicha facultad.
Entendemos, pues, que la corte sentenciadora se ha ajustado á derecho en la sustanciaeión y resolución del juicio, y procede, en su consecuencia, la confirmación del fallo apelado, con las costas del recurso á los apelantes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Eigueras, MacLeary y Wolf.